DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 was filed after the mailing date of the application on 03/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 4 – 8 and 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 – 20 recites a computer-readable storage medium that may typically be considered a computer-readable medium when a computer-readable medium is affirmatively recited so as to realize the computer program's functionality. In this case, the computer-readable storage medium covers non-transitory media and transitory propagating signals per se since the computer-readable storage medium may be considered tangible media (i.e. ROM or RAM) in light of the specification, and the data to be stored on the "storage medium" may also be transmitted as a signal in light of the specification. 
The broadest reasonable interpretation of a claim that is drawn to a computer readable medium (or a machine readable medium and other variations thereof) usually covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01). Since the claims are directed to a computer-readable medium that covers signals per se, any claim drawn to a computer-readable medium to cover both transitory and non-transitory embodiments may be amended by adding the limitation "non- transitory" to the claim so as to narrow the claim to cover only statutory embodiments and avoid further rejection under 35 U.S.C. 101. This amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning, which includes signals per se. 
Consequently, since the broadest reasonable interpretation of the claims covers a signal per se, and because the claims are given their broadest reasonable Claims 17 – 20 are directed to nonstatutory functional descriptive material per se and are given very limited patentable weight (See MPEP 2106.01 Computer-Related Nonstatutory Subject Matter; see also Diamond v. Diehr, 209 USPQ 1,8 (1981); see also In reZletz, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9 – 13 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication 2018/0018060 A1 in view of Sun, US Publication 2015/0149968 A1.

With regards to Claims 1, 10 and 17, Luo discloses: An electronic device (FIG 1), An information processing method (Abstract) and A computer-readable storage 
a first input module (FIGS 1 & 2, 14 - keyboard), located at a first region (keyboard region); 
a second input module (touch pad), located at a second region (touchpad region); 
a detection module (FIGS 3 & 5, 25 & 26 – touch IC), configured to transmit a first signal (sensing signal from the touch sensors) to the first region (keyboard), and the second region (touchpad) and receive a second signal returned (stating which region is being touched) based on the first signal (based on the sensing signal the determination is made whether the keyboard is being touch or the touch pad); and 
a processing module (FIG 3, 20), connected to the detection module (25 & 26) and configured to analyze the second signal to obtain an analysis result and shield input information (reducing) on of the first input module or the second input module (touch pad from 13L to 13S) according to the analysis result (Paragraph [0050 & 0067]).  
Luo fails to explicitly disclose: a processing module, connected to the detection module and configured to analyze the second signal to obtain an analysis result and shield input information on of the first input module or the second input module according to the analysis result.  
Sun discloses: a processing module (FIG 1, 130), connected to the detection module (120) and configured to analyze the second signal to obtain an analysis result and shield input information (untouchable region no responding to gesture input) on of 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a processing module, connected to the detection module and configured to analyze the second signal to obtain an analysis result and shield input information on of the first input module or the second input module according to the analysis result in Luo’s invention as taught by Sun’s invention.
The motivation for doing so would have been in order to prevent or lower the occurrence of an accidental touch by the user and enhance the operating convenience of the user (Sun’s invention Abstract).

With regards to Claims 2, 11 and 18, Sun discloses: wherein the processing module (130) is configured to respond to a first input operation (user’s touch) detected by the first input module (touchable region) and shield a second input operation (user gesture) detected by the second input module (untouchable region), in response to a strength of the second signal returned from the first region meeting a first strength condition (FIG 7).  

With regards to Claim 3, Luo discloses: the detection module is located at the second region (FIG 3, the CPU and touch IC would be located in the section 4B that contains the touch pad); or the detection module is located at a third region between the first region and the second region.  

With regards to Claim 9, Luo discloses:-30-Client Reference No. 18162 Attorney Docket No. 00223.0249. OUSthe first input module is a keyboard with one or more keys (FIG 2, 14); and the second input module includes one or more touchpads (FIG 2, 11).  

With regards to Claims 12 and 19, Sun discloses: in response to the strength of the second signal meeting a third strength condition at a work mode (S760 & S770), maintaining the detection module at a work mode for a pre-set time period (Paragraph [0058]).  

With regards to Claims 13 and 20, Sun discloses: wherein receiving a second signal returned based on the first signal may include: using a detection module at a work mode to transmit the first signal to the first region and the second region and receive the second signal returned based on the first signal (FIG 7 and Paragraph [0056 – 0058]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625